May 12, 2010 Via EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attention:Filing Desk RE: The Empire Builder Tax Free Bond Fund (the “Fund”) File No.811-03907 Ladies and Gentlemen: Pursuant to Rule 17g-1 under the Investment Company Act of 1940 (the “1940 Act”), enclosed for filing on behalf of the Fund please find:(i)a copy of the Fund’s Registered Management Investment Company Bond No. 88219109B (the “Bond”); and (ii) a copy of the resolutions unanimously adopted by the members of the Board of Trustees of the Fund (including those who are not “interested persons” of the Trust as defined in the 1940 Act), which authorize the purchase of the Bond in a form and amount which is consistent with Rule 17g-1(d) under the 1940 Act. The premium has been paid for the Bond period from December 12, 2009 to December 12, 2010 and is written for a $525,000 limit of liability. If you have any questions, please contact the undersigned at 513/587-3403. Sincerely, /s/ John F. Splain John F. Splain Secretary Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Phone: www.ultimusfundsolutions.com
